LINDSAY and EDWARDS, J.
This matter comes before the Court by petition of the alleged widow and children of Carl Dambmann, deceased, charging that Charles Glaser, the administrator of the said deceased, has stated an account whereby he has misapplied the assets of the estate, and praying the Court to have the account re-opened, and directing the administrator to state a new and correct account.
This petition is fully answered, denying the claims of the petitioners, and also denying the jurisdiction of this Court to grant the relief prayed for, the administrator having passed his final account, and has therefore passed beyond the jurisdiction of the Court.
The question of jurisdiction being fully argued by the respective counsel, the Court, after a careful examination of the Code and the authorities submitted by counsel, the Court is divided in their conclusions, but the majority is of the opinion that the Court has full jurisdiction to hear the case under the general powers given to the Court by Sections 230, 231, 237 and 241 of Art. 93, and if the charges of the misapplication of the assets of the estate is fully proven the Court has full power to re-open the account and direct the administrator to state a corrected account.
In argument of counsel for the administrator it is claimed that the petitioners are guilty of laches; the Court has not been put in possession of any facts that they can pass upon to show that there has been laches upon the part of the petitioners at this stage of the proceedings, and therefore will hear the testimony upon the petition and answer.